UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6239



RAPHAEL MENDEZ,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF     AMERICA;   BUTNER   FEDERAL
MEDICAL CENTER,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-90)


Submitted:   April 14, 2005                 Decided:   April 21, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raphael    Mendez   appeals    a   district   court   order   and

judgment denying his petition for writ of habeas corpus filed under

28 U.S.C. § 2241 (2000).       We have reviewed the record and the

district court’s order and affirm for the reasons stated by the

district court.     See Mendez v. United States, CA-04-90 (E.D.N.C.

Jan. 4, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -